Citation Nr: 1127882	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected chondromalacia of the left knee, prior to November 8, 2004.

2.  Entitlement to a rating higher than 10 percent for service-connected chondromalacia of the left knee, from January 1, 2005.

3.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1985 and January 1986 to August 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the July 2005 Statement of the Case (SOC) indicates that this appeal stems from the June 2004 rating decision; however, the Veteran submitted a statement in April 2004, requesting an increase in his left knee disability.  The Board finds that this is a timely notice of disagreement to the June 2003 rating decision, and as such, the appeal stems from the June 2003 rating decision.

The Board also notes that this appeal originally included entitlement to service connection for degenerative disc disease of the lumbar spine; however that claim was granted in a March 2011 rating decision and therefore is no longer on appeal.

In December 2008, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 8, 2004, the Veteran's service-connected chondromalacia of the left knee was not manifested by ankylosis, moderate recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of cartilage, limited flexion, impairment of tibia and fibula, or genu recurvatum.

2.  Prior to November 8, 2004, the Veteran's left leg extension was limited to 30 degrees.

3.  From January 1, 2005, the Veteran's chondromalacia of the left knee is manifested by moderate recurrent subluxation or lateral instability.

4.  From January 1, 2005, the Veteran's left leg extension was limited to 30 degrees.


CONCLUSIONS OF LAW

1.  Prior to November 8, 2004, the criteria for a disability rating higher than 10 percent for chondromalacia of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5262, 5263 (2010).   

2.  Prior to November 8, 2004, the criteria for a separate disability rating of 40 percent, but no higher, for limitation of extension of the left leg were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2010).   

3.  From January 1, 2005, the criteria for a disability rating of 20 percent, but no higher, for chondromalacia of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).   

4.  From January 1, 2005, the criteria for a separate disability rating of 40 percent, but no higher, for limitation of extension of the left leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2004 and May 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was adjudicated subsequently in a March 2011 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.
The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for chondromalacia of the left knee was established by a February 1991 rating decision, at which time a noncompensable rating was assigned, effective from August 1990.  The Veteran submitted a claim for an increased rating in February 2003, and in a June 2003 rating decision, a rating of 10 percent was assigned, effective February 2003.  In a March 2005 rating decision, the RO granted a 100 percent disability rating, effective November 8, 2004, based on surgical or other treatment necessitating convalescence, and a 10 percent disability rating, from January 1, 2005.  The Veteran asserts his disability is more severe than what is represented by the 10 percent ratings.  

A.  Entitlement to a Rating Higher than 10 Percent, Prior to November 8, 2004

Prior to November 8, 2004, the Veteran was rated as 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for slight recurrent subluxation or lateral instability.  

Knee disabilities are also rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was afforded a VA examination in May 2003.  It was noted the Veteran has had four arthroscopic surgeries to his left knee and he continued to have chronic pain that was exacerbated by walking or by strenuous exercise.  The Veteran wore a soft knee brace constantly to support his knee but was unable to walk any distance or climb steps, and he noted that his knee interfered with his job as a construction sales employee.  At the time, the Veteran was currently taking Oxycodone, Hydrocodone and Alprazolam for pain.  The Veteran came to the examination room walking but using a cane and a soft brace.  He had a slight limp and discomfort while walking.  Examination revealed no evidence of soft tissue edema, no crepitus on palpation and no pain or tenderness.  There was no evidence of acute inflammation, no redness, and no decreased range of motion.  Active range of motion was 0 to 140 degrees and Lachman and McMurray's test were negative.  There was no lateral or medial laxity.  Tendon reflexes were good and there was no motor or sensory deficit.  X-rays demonstrated a small amount of effusion in the suprapatellar pouch.

VA outpatient records indicate the Veteran was seen in October 2004 for knee pain.  It was noted that his knee had buckled causing him to fall a couple of times since his prior visit.  Extension of the left knee was to 30 degrees.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg.  Here, Diagnostic Codes 5256, 5258, 5259, 5260, 5262, and 5263 are not applicable because there is no medical evidence of knee ankylosis, semilunar dislocated cartilage, removal of symptomatic cartilage, limitation of flexion of the leg, impairment of the tibia and fibula, or genu recurvatum, prior to November 2004.

The Veteran's current rating, Diagnostic Code 5257, rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

The Veteran is currently receiving 10 percent for slight recurrent subluxation or lateral instability.  A rating of 20 percent is warranted for moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA outpatient records from October 2004 indicate that the Veteran had fallen several times, due to his knee buckling.  There was a brownish healing bruise along the medial aspect of the left knee joint at the time as well.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there was no instability found during the May 2003 VA examination during which the examiner evaluated the knee for instability via testing.  There was no lateral or medial laxity.  See May 2003 VA examination.  As such, the Board finds that a 10 percent rating adequately compensates the Veteran's symptoms of instability.  

Under Diagnostic Code 5260, to receive a noncompensable rating, limitation of flexion must be to 60 degrees; to receive a 10 percent rating limitation of flexion of the leg must be limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For a 20 percent rating, limitation of flexion of the leg must be to 30 degrees and for a 30 percent rating, flexion must be limited to 15 degrees.  Id. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension limited to 5 degrees, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees, 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees, 30 percent rating for limitation to 20 degrees, 40 percent rating for limitation to 30 degrees and 50 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

A separate rating for limitation of flexion, under Diagnostic Code 5260, is not warranted, as there is no evidence of record that the Veteran's flexion was limited to 60 degrees or less at any time prior to November 8, 2004.  No recorded range of motion is indicative of a compensable rating under Diagnostic Code 5260.

However, the evidence of record establishes that the Veteran is entitled to a separate rating of 40 percent for limitation of extension of the leg to 30 degrees, under Diagnostic Code 5261.  As evidenced in the October 2004 VA outpatient record, the Veteran's extension was limited to 30 degrees.  A rating higher than 40 percent is not warranted, as there is no evidence the Veteran's extension was limited to more than 30 degrees, prior to November 8, 2004.

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain and stiffness.  These complaints are well documented in the Veteran's written statements and treatment records.  To receive a compensable rating under Diagnostic Code 5260, limitation of flexion must be actually or functionally limited to 45 degrees.  However, even taking into consideration the painful movement, evidence demonstrates the Veteran's flexion is was not limited and his extension was limited to no more than 30 degrees.  Therefore, even if pain is taken into consideration, a rating under Diagnostic Code 5260 is not warranted, and a rating higher than 40 percent under Diagnostic Code 5261 is not warranted.  

Additionally, a separate rating for arthritis is not assigned.  As stated previously, General Counsel has stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

In summary, although the Veteran is not entitled to a higher rating based on Diagnostic Code 5257, the Board finds that a separate disability rating of 40 percent is warranted for limitation of extension, under Diagnostic Code 5261.

Extraschedular Consideration

The Board finds that the Veteran's chondromalacia of the left knee, prior to November 8, 2004 does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his left knee, prior to November 8, 2004 is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the Veteran's left knee has been awarded a separate increased disability rating of 40 percent for limitation of extension.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

B.  Entitlement to a Rating Higher than 10 Percent, From January 1, 2005

On November 8, 2004, the Veteran underwent left knee arthroscopy.  In a March 2005 rating decision, a 100 percent rating was assigned effective November 8, 2004, due to the surgery, and a rating of 10 percent was assigned, effective January 1, 2005.  
The Veteran was treated at a private emergency room in February 2005 after stating his left knee was unstable and he fell down the stairs.  X-rays demonstrated mild degenerative changes in the medial joint compartment.

Social Security records indicate that during a March 2005 examination, range of motion of the left knee was 95 degrees of flexion and 7 degrees of extension.  There was soft tissue swelling and moderate laxity to varus and valgus stress.  

VA outpatient records from January 2006 indicate the Veteran reported he fell and bruised his left knee several weeks prior and had inhibited knee range of motion since that time.  Left knee had a flexion of 70 degrees and 30 degrees of extension.  The Veteran stated that his motion was even more limited after the fall but had improved slowly over the prior few weeks.  The Veteran was instructed to continue using his knee brace.

In September 2007, the Veteran complained of knee pain that was dull and aching in nature.  He reported no episodes of locking or giving way.  Flexion was to 120 degrees and extension was to 0 degrees.  There was mild tenderness of the medial joint line region and mild effusion.

Private medical records indicate a magnetic resonance imaging (MRI) taken in February 2008 demonstrated severe up to full thickness loss of articular cartilage of the patella, intact menisci, and a slight enlargement of the anterior ligament.   

The Veteran was afforded a VA examination in December 2009.  The Veteran complained of daily residual, "grinding" left knee pain that is 5/10 in severity with weekly flares of 7/10 in severity.  He reported left knee swelling, locking episodes, reduced range of motion, and "popping" of the left knee.  The Veteran reported instability, pain, incoordination, and decreased speed of joint motion.  There were no reported episodes of dislocation or subluxation.  The Veteran reported one to three times a month his knee would lock and one time there was effusion.  The Veteran used a cane and a brace constantly.  Examination revealed the Veteran's gait was antalgic.  The left knee had crepitus, instability, and guarding of movement.  There were crepitations but no clicks, snaps or grinding.  Instability was noted to be mild.  Anterior and posterior ligaments were normal in 30 degrees of flexion and 90 degrees of flexion.  Medial/lateral collateral ligaments had abnormal motion of more than 5 millimeters in neutral position and 30 degrees of flexion.  There was no patellar or meniscus abnormality.  The knee had a flexion of 120 degrees, limited to 115 degrees after repetitive motion and was limited by pain.  There was extension to 0 degrees, even after repetitive motion.  X-rays demonstrated minimal medial joint space narrowing without significant osteoarthritic change and an otherwise normal left knee.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking and grinding, with constant effusions and daily locking episodes.  He reported warmth, swelling and tenderness with severe, weekly flare-ups.  Examination revealed the Veteran had an antalgic gait.  Range of motion was 0 to 95 degrees that was not limited by pain after repetitive motion.  The Veteran was diagnosed with degenerative joint disease, mild.

As stated previously, knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, which rate disabilities of the knee and leg.  Here, Diagnostic Codes 5256, 5259, 5262, and 5263 are not applicable because there is no medical evidence of knee ankylosis, semilunar dislocated cartilage, removal of symptomatic cartilage, impairment of the tibia and fibula, or genu recurvatum, from January 1, 2005.  Although the Veteran does experience locking, pain and effusion, he has not been diagnosed with dislocated semilunar cartilage; therefore, Diagnostic Code 5258 is also not applicable.

The Veteran's current rating, Diagnostic Code 5257, rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

The Veteran is currently receiving 10 percent for slight recurrent subluxation or lateral instability.  A rating of 20 percent is warranted for moderate recurrent subluxation or lateral instability and a rating of 30 percent is warranted for severe symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA outpatient records, private treatment records, and Social Security records indicate the Veteran has fallen multiple times, due to his knee buckling.  Furthermore, during a March 2005 Social Security examination, it was noted that the Veteran had moderate laxity of his ligaments.  The Veteran has also stated that he experiences instability.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds that an increased rating of 20 percent rating adequately compensates the Veteran's symptoms of moderate instability.  A rating of 30 percent is not warranted because there is no evidence that the Veteran experiences severe instability.  See December 2009 VA examination (instability noted to be mild).

Under Diagnostic Code 5260, to receive a noncompensable rating, limitation of flexion must be to 60 degrees; to receive a 10 percent rating limitation of flexion of the leg must be limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For a 20 percent rating, limitation of flexion of the leg must be to 30 degrees and for a 30 percent rating, flexion must be limited to 15 degrees.  Id. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension limited to 5 degrees, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees, 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees, 30 percent rating for limitation to 20 degrees, 40 percent rating for limitation to 30 degrees and 50 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

A separate rating for limitation of flexion, under Diagnostic Code 5260, is not warranted, as there is no evidence of record that the Veteran's flexion was limited to 60 degrees or less at any time from January 1, 2005.  No recorded range of motion is indicative of a compensable rating under Diagnostic Code 5260.

However, the evidence of record establishes that the Veteran is entitled to a separate rating of 40 percent for limitation of extension of the leg to 30 degrees, under Diagnostic Code 5261.  In a VA treatment record of January 2006, the Veteran displayed extension to 30 degrees.  A rating in excess of this, however, is not warranted.  The remaining evidence from this time period shows extension to be normal, or nearly normal.   For example, in a March 2005 Social Security examination, the Veteran's extension was limited to 7 degrees.  Further, each additional examination subsequent to the January 2006 record revealed a full extension to zero degrees.  See September 2007 treatment note, December 2009 VA examination, March 2011 VA examination.  As such, the Board finds that the Veteran is entitled to a separate rating of 40 percent, but no higher, based on limitation of extension under Diagnostic Code 5261.

In reaching these conclusions for Diagnostic Code 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain, weakness, and stiffness.  These complaints are well documented in the Veteran's written statements and treatment records.  To receive a compensable rating under Diagnostic Code 5260, limitation of flexion must be actually or functionally limited to 45 degrees.  However, even taking into consideration the painful movement, evidence demonstrates the Veteran's flexion is was limited to no more than 95 degrees (disregarding the January 2006 results) and his extension was limited to no more than 7 degrees.  Therefore, even if pain is taken into consideration, a rating under Diagnostic Code 5260 is not warranted, and a rating higher than 40 percent under Diagnostic Code 5261 is not warranted.  

Additionally, a separate rating for arthritis is not assigned.  As stated previously, General Counsel has stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.

In summary, the Board finds the Veteran's symptoms are more accurately represented by a rating of 20 percent based on Diagnostic Code 5257, and a separate disability rating of 40 percent based on limitation of extension, under Diagnostic Code 5261, from January 1, 2005.

Extraschedular Consideration

The Board finds that the Veteran's chondromalacia of the left knee, from January 1, 2005 does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his left knee, from January 1, 2005, is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the Veteran's left knee has been awarded an increased rating of 20 percent based on lateral instability and a separate increased disability rating of 40 percent for limitation of extension.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Prior to November 8, 2004, entitlement to a rating higher than 10 percent for service-connected chondromalacia of the left knee is denied.

Prior to November 8, 2004, a separate rating of 40 percent, but no higher, for limitation of extension of the left leg is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From January 1, 2005, entitlement to a rating of 20 percent, but no higher, for service-connected chondromalacia of the left knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From January 1, 2005, a separate rating of 40 percent, but no higher, for limitation of extension of the left leg is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.





REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.

The Veteran has stated multiple times throughout the course of the appeal that his knee disability prevents him from working.  See December 2004 statement.  Therefore, the claim of entitlement to a TDIU is part and parcel of the original claim and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To date, the Veteran has not been afforded a VA medical examination regarding whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  As such, the Board must remand this claim for such on opinion to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO/AMC must also consider whether referral for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 would be warranted in this case.


Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine eligibility for TDIU.  The claims file shall be made available to and reviewed by the examiner, and the examiner shall note such review in a legible examination report.  All studies deemed necessary by the examiner must be performed, and all findings reported in detail.

The examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (residual scar on the right thigh, lumbar spine degenerative disc disease, chondromalacia left knee, degenerative joint disease of the right knee, and osteomyelitis of the right femur), either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  In rendering this opinion, the examiner shall disregard the Veteran's age and the impact of any nonservice-connected disabilities.  A complete rationale for all opinions expressed must be provided in the examination report.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


